DAVIDSON, Judge.
Driving an automobile on a public highway while under the influence of intoxicating liquor is the offense; the punishment, a fine of $50 and confinement in the county jail for a term of thirty days.
The record is before us without statement of facts or bills of exception.
Nothing is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.